MEMORANDUM OF DECISION.
In her appeal from the divorce judgment entered in Superior Court, Hancock County, Julia Smith challenges the court’s designation and division of marital property between herself and her husband, Christopher R. Brigham, M.D., as well as the award of alimony, child support and attorney fees. We conclude that the court’s exercise of discretion on these economic issues ought not be disturbed on appeal. Shirley v. Shirley, 482 A.2d 845 (Me.1984). Moreover, the issue of whether Dr. Brigham’s medical degree should have been treated as marital property is today decided against the appellant’s contention. Sweeney v. Sweeney, 534 A.2d 1290 (Me.1987).
The entry is:
Judgment affirmed.
All concurring.